Citation Nr: 1433842	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-24 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic allergic rhinitis, claimed as sinusitis and a breathing or nasal condition.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This case was previously before the Board in April 2011 and July 2012, at which times the issues currently on appeal were remanded for additional development.  

The Board notes that the Veteran requested a hearing, and that a hearing was scheduled for January 2011.  However, the Veteran cancelled that hearing request in a January 2011 statement.  Therefore, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(e) (2013).


FINDING OF FACT

Chronic allergic rhinitis is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not shown to have been aggravated by active service.


CONCLUSION OF LAW

Service connection is not warranted for chronic allergic rhinitis.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in July 2005, which also provided notice that was compliant with the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2013).  Temporary flare-up will not be considered to be an increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during active service.  However, aggravation may not be conceded where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b) (2013).  The determination whether or not a preexisting disability was aggravated by service is a question of fact.  Doran v. Brown, 6 Vet. App. 283 (1994).

The Veteran claims that he has chronic allergic rhinitis as a result of his active service.  Specifically, the Veteran has stated that although he has had chronic allergic rhinitis since he was a child, his active service aggravated the condition. 

The Veteran first filed for service connection for chronic allergic rhinitis in 1971.  Following an August 1971 VA examination, the RO issued a rating decision in September 1971 denying the claim, stating that there was no evidence to show any appreciable increase in the Veteran's disability during active service, and that the in-service hospitalization was considered medical treatment having the effect of ameliorating the disease which occurred prior to service. 

The subsequent November 2005 rating decision confirmed and continued the previous denial because the evidence submitted was not new and material.

An April 2011 Board decision reopened the case and remanded the appeal for further development, including a new VA examination to assess the nature and etiology of the Veteran's allergic rhinitis.  A July 2012 Board remand again remanded the claim for a clarification of the opinion issued by the June 2011 VA examiner regarding the Veteran's claimed disability.

The Veteran's claims file does not contain an enlistment examination.  However, the Veteran's service medical records show that he was hospitalized from April to May 1970 for chronic, allergic rhinitis, seasonal and perennial, due to allergies to tree pollens, grass pollens, fall pollens, house dust, animal dander, feathers, and molds.  The record showed that it was a "lifelong condition;" summarized the various treatments that the Veteran received prior to service, including allergy evaluation at age 17; and described the types of symptoms that the Veteran experienced as a result of his disability.  Sinus X-rays taken during the hospitalization were unremarkable.

The Board notes that the presumption of soundness at entrance to service requires that the Veteran have been examined, accepted, and enrolled into service.  However, no entrance examination is available to show whether or not any respiratory disability was found at entrance to service.  Therefore, the Board finds that the presumption of soundness did not attach because an examination is not shown.  38 C.F.R. § 3.304(b) (2013).  Even if the Veteran were presumed sound, the Board finds clear and unmistakable evidence to rebut the presumption of soundness because all the medical examiners have agreed, and the Veteran has stated, that the problem is a lifelong condition that existed prior to service.

The Veteran's post-separation VA medical treatment records show continuous treatment of chronic allergic rhinitis and its symptoms. 

The Veteran underwent a VA examination in June 2011.  The examiner noted that the Veteran had experienced allergies and asthma since childhood, and underwent multiple therapies designed to decrease his allergies, with little or no success.  After examining the Veteran and reviewing his claims file, the examiner opined that the Veteran's allergic rhinitis was not caused or a result of his active service.  The examiner related that allergic rhinitis was a chronic medical condition and was not caused by the Veteran's active service, but that the disability was worsened over the years due to poor medical management of it.

In an August 2012 addendum, the VA medical examiner opined that the Veteran's worsening allergic rhinitis was due to poor medical management, as it was a chronic condition that required chronic medical management; and that the worsening of the allergic rhinitis was not due to the way the Veteran's allergic rhinitis was managed during active service, but rather was reflective of how the disability was currently being managed.

An independent examiner evaluated the Veteran's claims file, medical records, and clinical files.  In the March 2013 independent medical opinion and its April 2013 addendum, the examiner stated that the Veteran's treatment for chronic rhinitis demonstrated the appropriate standard of care therapy on part of the VA Medical Center (VAMC); that the Veteran's visited the VAMC often to manage his chronic rhinitis; and that he was on an appropriate standard of care regime, which included nasal saline, decongestant, nasal steroids, and antihistamines.  In short, the examiner opined that the Veteran was obtaining proper medical care for his condition, but his disability was not responsive to the current "best practices of medicine," with his other complex medical conditions (obesity and diabetes) adding to the risk factors that caused his body not to respond appropriately to known medical care.

The examiner opined that the Veteran's chronic rhinitis was less likely as not due to active service.  The examiner also stated that it was less likely as not that the Veteran's chronic rhinitis was aggravated beyond its natural course or aging process while in active service.  The examiner noted that the Veteran's chronic rhinitis was pre-existing and known to occur regardless of environment, a fact brought to light by his continued rhinitis post-separation; and that the degree of rhinitis appeared to be consistent throughout the Veteran's lifetime.  The examiner underscored that the Veteran was offered, and obtained, the appropriate standard of care at the VAMC, despite the lack of improvement in the clinical signs and symptoms of his rhinitis.    

The Board acknowledges that the Veteran is competent to report that he experienced chronic rhinitis while in active service, and that he has continued to experience symptoms of chronic rhinitis since separation from service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran can report that because that is information that comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds the Veteran to be credible in that assertion, and his medical record supports his contentions.

However, although the Veteran contends that his pre-existing chronic rhinitis was aggravated by active service, the Veteran's opinion is insufficient to provide the requisite etiology of the claimed chronic rhinitis because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principe, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran's statements regarding a disability being related to service are not competent evidence as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to etiology or whether a disability was permanently increased in severity during service.  

The Board recognizes that it must give due consideration to all pertinent medical and lay evidence in evaluating a claim to disability benefits in situations where a layperson is competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 U.S.C. § 1154(a) (West 2002 & Supp. 2013).  Also, the Board cannot ignore or disregard the medical conclusions of a physician and is not permitted to substitute its own judgment for that of a medical professional.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Therefore, the Veteran's statements regarding the etiology of his chronic rhinitis are found to be less persuasive than the medical opinions regarding the etiology of the Veteran's chronic rhinitis, which stated that the Veteran's chronic rhinitis was not related to, or aggravated by, the Veteran's active service, but was rather a chronic condition of a consistent degree which did not respond to treatment over the many decades that the Veteran has had it, and was not worsened beyond the natural course during service.

The Board finds it significant that neither the Veteran nor representative have presented or identified any contrary medical opinion that supports the claim for service connection for chronic rhinitis.  The Board finds that the June 2011 VA examiner's opinion, with August 2012 addendum, and the March 2013 independent medical opinion, with its April 2013 addendum, are the most probative opinions of record and establish that the Veteran's chronic rhinitis is not etiologically related to, or the result of, any injury during active service, and was not aggravated beyond the natural progress of the disorder during service.  There is a specific finding that the disability was not aggravated beyond the natural progress of the disorder during service, which the Board finds to be persuasive.

Accordingly, the Board finds that the Veteran was not presumed sound at entrance to service because there is no entrance examination of record.  The Board further finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for chronic allergic rhinitis.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic allergic rhinitis, claimed as sinusitis or a breathing or nasal condition, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


